MEMORANDUM **
Leonel Luna-Perez appeals from his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We dismiss this appeal.
Luna-Perez contends the district court abused its discretion by denying his motion to withdraw the guilty plea, despite the existence of intervening case law that rendered the guilty plea invalid. This contention lacks merit, because of this court’s opinion in Morales-Izquierdo v. Gonzales, 477 F.3d 691 (9th Cir.2007) (en banc).
Absent any other grounds for invalidating the guilty plea, we enforce the waiver and dismiss Luna-Perez’s appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (explaining that appeal waiver is valid when it is entered knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.